 



Exhibit 10.21
Real Estate Purchase Agreement
     THIS REAL ESTATE PURCHASE AGREEMENT (this “Agreement”) is hereby entered
into as of this ___day of March, 2008 (the “Effective Date”), by and between
CHESAPEAKE LAND COMPANY, L.L.C., an Oklahoma limited liability company and its
permitted assigns (hereinafter referred to as the “Buyer”), and PIER 1 SERVICES
COMPANY, a Delaware statutory trust (hereinafter, referred to as the “Seller”).
RECITALS:
     A. Seller is the owner of that certain parcel of real property containing
approximately 14.67 acres of land located at 100 Pier 1 Place, Fort Worth,
Tarrant County, Texas, the legal description of which is attached hereto as
Exhibit A (the “Land”) and the following (collectively, the “Property”):
          (i) Real Property. The surface estate of the Land, together with the
building containing approximately 460,000 gross square feet (the “Building”),
other buildings, easements, appurtenances, rights, privileges, reversionary
interests and improvements thereunto belonging or appurtenant to the Land; the
oil, gas, sulphur and other minerals (collectively “Minerals”) in and under and
that may be produced from the Property together with (a) the exclusive right to
execute any leases of Minerals, (b) all royalties, rentals, bonuses, and other
payments and consideration from any and all leases of Minerals now or hereafter
existing with respect to the Property, and (c) all other rights, title and
interests appurtenant to the Minerals; all right, title and interest of Seller
in and to all alleys, strips or gores of land, if any, lying adjacent to the
Land; all rights to utilities serving the Property; all right, title and
interest of Seller in and to all rights-of-way, rights of ingress or egress or
other interests in, on, or to, any land, highway, street, road, or avenue, open
or proposed, in, on, or across, in front of, abutting or adjoining the Land.
          (ii) Items of Personal Property Included. (a) All of Seller’s right,
title and interest in the furniture (specifically desks, tables, chairs,
conference room tables and chairs, modular furniture, and all furniture and
equipment within the cafeteria, kitchen and fitness center, but specifically
excluding computers, fax and copy machines, televisions, radios, telephones,
electronic equipment, office equipment, employee-owned personalty, art, décor,
rugs and stand-alone file cabinets throughout the Building) currently located on
the Terrace level (i.e., cafeteria, kitchen and fitness center), in the offices
in the lobby area, and on floors 18 and 19 of the Building, a list of which
furniture shall be created after an inventory of such furniture by Seller and
Buyer within thirty (30) days after the Effective Date (the “Furniture Inventory
List”) and which list shall be included in the term “Seller’s Materials” as
defined in Paragraph 3 below, and (b) all machinery, equipment and fixtures
located in or affixed or attached to the Building and necessary for Building
operation.
          (iii) Leases. All of Seller’s rights in agreements in the nature of
leases, subleases, rental contracts, occupancy agreements, licenses, permits,
franchises, concessions and other agreements relating to the use or occupancy of
the Property to the extent assignable and transferable (the “Leases”).

 



--------------------------------------------------------------------------------



 



          (iv) Contracts. All of Seller’s rights in service contracts or other
contracts pertaining to the Land and improvements located thereon, to the extent
assignable and transferable.
          (v) Other. Seller’s right, title and interest in the intangible
property used in connection with the ownership of the Land and the operation of
the Building including, without limitation, all contract rights, guarantees,
architectural drawings, plans and specifications, contracts, licenses, permits,
registrations and warranties relating to the ownership, construction, or
occupancy of the Land or the Building, or both, but not including trade names,
service marks, copyrights, trademarks, patents, other intellectual property,
trade secrets, phone numbers and the like which are associated with or used in
the business generally known as “Pier 1” or “Pier 1 Imports”.
     B. Seller desires to sell the Property and Buyer desires to purchase the
Property in accordance with the terms and conditions hereinafter set forth.
AGREEMENT:
     NOW, THEREFORE, in consideration of the mutual rights and obligations
hereunder and the Deposit (as hereinafter defined), Seller shall sell and convey
to Buyer, and Buyer shall purchase and acquire from Seller, the Property, upon
and subject to the terms and conditions set forth in this Agreement.
     1. Deposit. Within one (1) business day after the Effective Date of this
Agreement, Buyer shall deliver to Sendera Title Company, 2936 w. 7th Street,
Fort Worth, Texas 76107, Attention: Nikki Jackson (the “Escrow Agent”) a deposit
(the “Deposit”) in the amount of Three Million and No/100 Dollars
($3,000,000.00) in the form of wire transfer of funds. The Escrow Agent shall
hold the Deposit in an interest bearing account with interest credited to the
Buyer at Closing (as hereinafter defined). If Buyer does not terminate this
Agreement under the rights granted in Paragraph 4 hereof, and Closing fails to
occur through no fault of Seller, then said interest and the entire Deposit
shall be paid to Seller. In addition, and notwithstanding anything to the
contrary contained herein, (i) if Buyer does not terminate this Agreement under
the rights granted in Paragraph 4 hereof within fifteen (15) days after the
Effective Date, $1,500,000 of the Deposit and interest thereon shall be deemed
non-refundable (except as otherwise specifically provided to the contrary in
Paragraphs 10, 13, 23 or 24 herein), of which $500,000 of the $1,500,000 shall
be immediately paid to Seller by Escrow Agent, (ii) if Buyer does not terminate
this Agreement under the rights granted in Paragraph 4 hereof within thirty
(30) days after the Effective Date, an additional $750,000 of the Deposit and
interest thereon shall be deemed non-refundable (except as otherwise
specifically provided to the contrary in Paragraphs 10, 13, 23 or 24 herein), of
which $500,000 of the $750,000 shall be immediately paid to Seller by Escrow
Agent, and (iii) if Buyer does not terminate this Agreement under the rights
granted in Paragraph 4 hereof within forty-five (45) days after the Effective
Date, an additional $750,000 of the Deposit and interest thereon shall be deemed
non-refundable (except as otherwise specifically provided to the contrary in
Paragraphs 10, 13, 23 or 24 herein), of which $500,000 of the $750,000 shall be
immediately paid to Seller by Escrow Agent. At Closing, Buyer shall receive a
credit against the Purchase Price in the amount of interest that would have
accrued against the

-2-



--------------------------------------------------------------------------------



 



payments made to Seller out of the Deposit had such sums remained in Escrow
Agent’s interest bearing account. In the event of a Seller default as defined in
Paragraph 12 below, Seller shall immediately refund to Escrow Agent all portions
of the Deposit delivered to Seller by Escrow Agent and the amount of interest
that would have accrued against such payments had such sums remained in Escrow
Agent’s interest bearing account. In addition to the Escrow Agent, title
examination and the Closing shall also be handled by Rattikin Title Company, 201
Main Street, Suite 800, Fort Worth, Texas 76102 (Attn: Larry Townsend (the
“Title Agent”), which shall act as the lead title insurer and will handle the
Closing. The Escrow Agent and the Title Agent shall together coordinate the
title, abstracting, closing and escrow services between them, and the title
premiums shall be split evenly between them. References herein to “Escrow
Agent,” “Title Agent” and “Title Company” shall refer to one or the other, or
both of, such parties, as appropriate.
     2. Purchase Price; Payment. The purchase price for the Property (the
“Purchase Price”) shall be One Hundred Four Million and No/100 Dollars
($104,000,000.00). The entire Purchase Price for the Property shall be due and
payable by Buyer by wire transfer of funds at Closing. The entire Deposit and
all interest accrued thereon (including the portions of the Deposit paid to
Seller by Escrow Agent and all interest which would have accrued thereon had
such payments remained in Escrow Agent’s interest bearing account) shall be
applied to the Purchase Price at Closing.
     3. Investigation of Property. Within three (3) business days after the
Effective Date of this Agreement, the Seller shall furnish to Buyer, or provide
Buyer access to, the following documents with respect to the Property to the
extent same are in the possession or control of Seller:

  (a)   Copy of all leases and amendments thereto (if any);     (b)   Copy of
the most recent and year-to-date operating and financial statements for the
Property;     (c)   Legal description of the Property;     (d)   Copy of the
existing title policy;     (e)   Any service or operating contracts;     (f)  
Any existing survey;     (g)   Architectural and engineering drawings;     (h)  
Most recent real estate tax bills;     (i)   A list of security deposits;    
(j)   Copy of physical, environmental or other engineering reports;     (k)  
Copy of warranties and guarantees;     (l)   Copies of all correspondence and
other information known to Seller relative to violations of law or insurance
requirements;     (m)   Copy of certificates of occupancy or compliance or other
permits in Seller’s possession applicable to the Property;     (n)   Stipulated
appraised value for the Land and Building for tax year 2008; and     (o)  
Copies of any tax abatement agreements relating to tax concessions granted with
respect to the Property (collectively, “Seller’s Materials”).



-3-



--------------------------------------------------------------------------------



 



Seller’s Materials will be held by Buyer pursuant to the terms of Paragraph 29
below, and shall be promptly returned to Seller in the event this transaction
fails to close for any reason.
In addition, upon further request by Buyer, Seller shall also promptly deliver
to Buyer such further non-proprietary due diligence documentation reasonably
requested by Buyer that is related to the condition of the Property and/or its
operation and that is within Seller’s possession and control. Commencing on the
Effective Date hereof and for the entire term of this Agreement, upon at least
24 hours advance notice, Buyer shall have reasonably necessary access to the
Property during business hours (or other mutually agreed upon times), under the
supervision of Seller, for the purpose of conducting, at its sole cost and
expense, non-invasive surveys, examinations, measurements, engineering tests and
studies, environmental tests and studies, economic and/or topographic tests,
studies, inspections of mechanical, electrical, plumbing and HVAC systems, a
review of zoning, fire safety and other compliance matters, and such other
activities (collectively, the “Studies”) as Buyer deems necessary related to
planning the use of the Property and in determining whether the Property is
suitable for Buyer’s intended purpose. If Buyer desires to perform soil borings
or soil analyses as a part of the Studies, Buyer shall obtain Seller’s prior
written consent, which shall not be unreasonably withheld. Except for the mere
discovery of existing defects or conditions affecting the Property, Buyer agrees
to defend, indemnify and hold Seller harmless from and against any and all
liabilities, losses, liens, claims, costs and expenses (including experts’ fees
and attorneys’ fees and costs), arising from or relating to entry onto the
Property by Buyer or its agents, employees or contractors for the purpose of
conducting the Studies, even if same are caused wholly or in part by Seller’s
negligence. The foregoing indemnity shall survive Closing or termination of this
Agreement.
Buyer must repair any damages to the Property resulting from any inspection or
testing conducted by it or at its direction. BUYER AGREES TO INDEMNIFY AND
DEFEND SELLER AND HOLD SELLER HARMLESS FROM AND AGAINST ALL LIENS, CLAIMS, AND
LIABILITY ARISING OUT OF OR RELATED TO BUYER’S OR ITS CONTRACTORS’ OR AGENTS’
INSPECTIONS AND TESTS IN ACCORDANCE WITH THIS PARAGRAPH 3, INCLUDING PERSONAL
INJURIES OR DEATH.
Before Buyer or any of its contractors or agents may enter onto the Property for
its inspections or tests or otherwise, Buyer or its contractors or agents shall
provide Seller with certificates of insurance evidencing that Buyer and/or each
of Buyer’s contractors and/or agents who enter upon the Property carries
commercial general liability insurance (on an occurrence basis) with a combined
single limit of not less than One Million Dollars ($1,000,000) per occurrence
during the period that these parties are on the Property. Each policy must be
issued by an insurance company licensed to do business in the State of Texas and
reasonably acceptable to Seller and under a form of policy reasonably
satisfactory to Seller. Seller must be included as an additional insured under
all insurance policies. The insurance may not be cancelled or amended except
upon thirty (30) days’ prior written notice to Seller.
     4. Feasibility. For a period of forty-five (45) days after the Effective
Date hereof (the “Feasibility Period”), Buyer shall have the right to terminate
this Agreement solely and only for any of the following reasons: (a) Buyer is
not satisfied, in its sole and absolute discretion, (i) with the status of title
to the Property or the Minerals as reflected in the Title Commitments, the

-4-



--------------------------------------------------------------------------------



 



Title Documents, and/or the Survey; (ii) with the environmental condition of the
Property; or (iii) with the physical condition of the Property as reflected in
the Studies; or (b) Seller and Buyer have not mutually agreed to the final terms
and provisions of the Lease (hereinafter defined). If Buyer elects to terminate
this Agreement during the Feasibility Period, Buyer shall provide Seller with
written notice of termination on or before the final day of the Feasibility
Period and Buyer shall have the right to receive a full refund of the refundable
portion of the Deposit, in which case, other than the Buyer’s indemnification
obligations set forth herein, the parties shall have no further rights or
obligations under this Agreement. If Buyer fails to give notice (as described in
Paragraph 21) terminating the Agreement before the expiration of the Feasibility
Period, Buyer shall be deemed to have waived its right to terminate this
Agreement for any reason other than failure of the conditions set forth in
Paragraphs 10 and 17 of this Agreement or a breach of this Agreement by Seller,
and the remaining portion of the Deposit shall become non-refundable except as
otherwise specifically provided to the contrary in Paragraphs 10, 13, 23 or 24
herein. If this Agreement is terminated by Buyer pursuant to the terms and
conditions of this Paragraph 4, Buyer and Seller hereby consent to the
disbursement of the refundable portion of the Deposit and any accrued interest
thereon by the Escrow Agent to Buyer upon receipt by the Escrow Agent and the
Seller of Buyer’s written notification of such termination prior to termination
of the Feasibility Period, and without the execution by either Buyer or Seller
of any additional documentation authorizing the Escrow Agent to disburse the
refundable portion of the Deposit to Buyer.
     5. Closing Date. In the event all of the conditions precedent to Closing
have been satisfied or waived, closing under the terms of this Agreement
(“Closing”) shall be held at the offices of the Escrow Agent within thirty
(30) days after the expiration of the Feasibility Period (the “Closing Date”).
     6. Conveyance. The Property is to be conveyed by Special Warranty Deed in
the form and substance of Exhibit C attached hereto (the “Deed”) to Buyer or to
its permitted assigns.
     7. Expenses. At Closing, Seller and Buyer shall pay their own respective
costs incurred with respect to the consummation of the purchase and sale of the
Property including, without limitation, attorneys’ fees. Notwithstanding the
foregoing, Seller shall pay the real estate commission set forth in
Paragraph 16, and one-half (1/2) of the escrow fee; the premium for an owner’s
standard TLTA Title Policy; and the cost of the Survey (hereinafter defined).
Buyer shall pay the fee to record the Deed; any additional premiums for title
insurance endorsements or extended coverage; all costs of financing, including
lender’s title insurance premium, if any; and one-half (1/2) of the escrow fee.
All real property taxes and assessments and similar fees or charges, and other
expenses and revenues of the Property shall be prorated as of the Closing Date.
After Closing, Buyer and Seller shall reconcile the actual amount of revenues or
liabilities upon receipt or payment thereof to the extent those items were
prorated or credited at Closing based upon estimates. Any other costs shall be
allocated between the parties in the customary manner for similar sales of real
estate in the jurisdiction in which the Property is located.
     8. Taxes. Real estate taxes on the Land and Building for the year in which
Closing occurs are to be adjusted to the Closing Date and paid by Buyer
thereafter. However, if the

-5-



--------------------------------------------------------------------------------



 



amounts of such taxes are not yet available, then such apportionment shall be
made upon the basis of the prior year’s tax amounts; and provided, further, that
Seller and Buyer agree that to the extent the actual taxes for the current tax
year differ from the amount so apportioned at Closing, then Buyer and Seller
agree to allocate such taxes on a fair and equitable basis as soon as such bills
are available [including the determination of any rebate paid to Seller pursuant
to the EDA (defined below)], final adjustment to be made as soon as reasonably
possible after the Closing and determination of applicable rebates. Within five
(5) business days after receipt of any rebate or abatement applicable to real
property taxes for the Land and the Building for 2008, Seller shall deliver
written notice thereof (specifying the amount of such rebate or abatement) to
Buyer in accordance with the provisions of Paragraph 21 below. Payments in
connection with the final adjustment shall be due within 30 days of written
notice. Seller agrees to transfer to Buyer the benefit of any existing tax
abatements, economic development agreements with the City of Fort Worth, Texas
(the “City”), or concessions applicable to the Land and Building to the extent
such abatements, economic development agreements or concessions are
transferable, whether in whole or in part. Any such transfer or assignment shall
be subject to the terms and provisions of any agreement governing such
abatement, economic development agreement or concession and shall, except as
provided herein, be made without representation or warranty. Seller hereby
represents and warrants to the best of its knowledge that the Economic
Development Program Agreement executed October 14, 2002 between the City and
Seller (the “EDA”) is in full force and effect and Seller is not in default
thereunder. Upon Buyer’s request, Seller agrees to cooperate with Buyer (at no
cost to Seller) in negotiating with the City to restructure the EDA for the
purpose of continuing the real property tax benefits of similar abatements or
concessions during Buyer’s ownership of the Land and Building, but such
cooperation shall not include requiring Seller to meet any specific employment
or other commitments unacceptable to Seller, nor shall such cooperation require
Seller to take or allow any action (including transferring or assigning the EDA)
which would adversely impact Seller’s current business personal property tax
rebate. Notwithstanding the above, any changes to such agreement are subject to
the reasonable consent of Seller. However, if Seller refuses to transfer or
assign the EDA to Buyer, any rebates or abatements received by Seller pursuant
to the EDA relating to real property taxes shall be applied as a credit against
the total amount of real property taxes for the Land and Building for the
applicable year of such rebate or abatement. The provisions of this Paragraph
shall survive the Closing hereunder and the execution and delivery of the Deed
and shall not be merged therein.
     9. Title and Survey Matters.
     (a) Title Commitments. Within five (5) business days after the Effective
Date, Buyer will obtain (a) commitments for an owner’s extended title insurance
policy issued by Lawyers Title Insurance Corporation and Chicago Title Insurance
Company (collectively, the “Title Companies”) describing the Property, showing
all matters pertaining to the Property, listing Buyer as the prospective named
insured and each showing as the policy amount one-half of the total Purchase
Price (the “Title Commitments”) and (b) legible copies of all exceptions
referenced therein (the “Title Documents”). Attached hereto as Exhibit B is
Schedule B from Seller’s existing title policy, all of which items are deemed
approved by Buyer (“Existing Title Matters”).

-6-



--------------------------------------------------------------------------------



 



     (b) Title Review. Within ten (10) days after receipt of the Title
Commitments, the Title Documents and Survey (defined below), Buyer shall review
the Title Commitments, Title Documents and the Survey, and notify Seller in
writing of any exceptions to title to which Buyer objects other than Existing
Title Matters. If Buyer fails to notify Seller of such objections within said
ten (10) day period, Buyer shall be deemed to have waived any objection and
accepted all exceptions. Subject to the terms of this Section 9(b), prior to the
Closing Date, Seller may use reasonable efforts to cause removal of all
exceptions so objected to by Buyer, but shall have no obligation to do so.
Seller shall notify Buyer within five (5) business days after Seller’s receipt
of Buyer’s objections whether or not Seller elects to cure Buyer’s objections.
If Seller notifies Buyer that Seller elects not to remove an exception (other
than any monetary lien, which Seller shall be obligated to remove) or cure an
objection, then, within five (5) business days after Buyer’s receipt of such
notice from Seller, or prior to the expiration of the Feasibility Period,
whichever is earlier, Buyer shall notify Seller either that Buyer (i) waives the
objection to such exception and accepts such title as Seller is willing to
convey, or (ii) terminates this Agreement, in which event Escrow Agent shall
return the refundable portion of the Deposit to Buyer and neither party shall
have any further rights or obligations under this Agreement (except for the
indemnity contained in Paragraph 3).
     If after the expiration of the Feasibility Period, the Title Companies
discover the need to amend or add any exception to the Title Commitments, other
than Existing Title Matters or Buyer waived exceptions, Title Companies will
notify Buyer and Seller immediately. Within five (5) business days after notice
from Title Companies, together with a copy of such intervening lien or matter,
Buyer shall notify Seller in writing of any objections thereto. If Buyer fails
to notify Seller of such objection within such five (5) business-day period,
Buyer shall be deemed to have waived any objection and accepted all such
exceptions. Prior to the Closing Date, Seller shall cause removal of any such
exceptions so objected to by Buyer. Any and all exceptions that Buyer does not
timely object to in writing, or which are Existing Title Matters, or which Buyer
subsequently waives objection to, shall be referred to hereinafter as the
“Permitted Exceptions.”
     (c) Title Policy. Buyer shall receive at Closing, two identical TLTA
owner’s title insurance policies, one issued by each Title Company in the form
promulgated in the state in which the Property is located (collectively, the
“Title Policies”). Each Title Policy shall be issued in the amount of one-half
of the total Purchase Price and shall insure fee simple, indefeasible title to
the Property in Buyer, subject only to the Permitted Exceptions. To the extent
necessary, Seller will cooperate with Buyer at no additional cost or expense to
Seller, for Buyer to obtain such endorsements to the Title Policies as Buyer may
request.
     (d) Survey. Promptly after the Effective Date, Buyer shall obtain a current
ALTA survey of the Property prepared by Brookes Baker Surveyors (the “Survey”),
and shall deliver a copy of the Survey to Seller and the Escrow Agent and Title
Agent.
     10. Representations, Warranties and Covenants. Seller represents and
warrants to Buyer the following:

-7-



--------------------------------------------------------------------------------



 



     (a) Except as otherwise provided herein, after the Effective Date hereof,
Seller shall not grant any easements and/or rights-of-way over or through the
Property or further encumber the Property without the prior written consent of
the Buyer, which consent may be withheld by Buyer in its sole discretion.
     (b) Seller has not received notice of any violations of law or municipal
ordinances, orders, or requirements noted or issued by any governmental
department or authority having jurisdiction over or affecting the Property, nor
does Seller have any knowledge of the same.
     (c) All bills and claims for labor performed and materials furnished to or
for the benefit of the Property for all periods prior to the Effective Date have
been (or prior to the Closing Date will be) paid in full, and there are not now
mechanics’ liens or materialmen’s liens, whether or not perfected, on or
affecting any portion of the Property, and if there shall be any such liens due
to Seller’s actions, then Seller shall use its best efforts to obtain the
release of (and if Seller is unable to obtain such release, then Seller shall
bond around) the same on or before the Closing Date. In connection therewith,
Seller agrees, at Closing, to execute any affidavits and/or customary indemnity
agreements which may be required by the Title Company in order for Buyer to
obtain the Title Policy without exception for mechanics’ liens or rights of
parties in possession (other than Seller under the Lease, and rights of certain
third parties as set out in Seller’s Materials).
     (d) Seller has the power to enter into this Agreement and to consummate the
transaction contemplated herein and the execution of this Agreement and, the
consummation of the transaction contemplated herein does not violate any
agreement, contract, or other instrument to which Seller is a party or is bound,
and Seller is the owner of and lawfully seized of the Property as of the date of
this Agreement and will continue to own and be so seized to the Closing Date.
     (e) No special assessments have been levied or are threatened or pending
against all or any part of the Property and Seller has no knowledge of any
intended assessments except for those assessments reflected on the real and
personal property tax statements for the Property.
     (f) Except as set forth in Schedule 10 attached hereto, there are no legal
actions, suits, zoning or rezoning actions, or other legal or administrative
proceedings pending or threatened against Seller or to which Seller is a party
that would materially and adversely affect or impair the Property, and Seller is
not aware of any facts which might result in any such action, suit or other
proceedings, and to Seller’s knowledge, there is no action, suit, proceeding, or
claim affecting Seller that would materially and adversely affect or impair the
Property relating to or arising out of the ownership, operation, use or
occupancy of the Property pending in any court or by or before any federal,
state, county, or municipal department, commission, board, bureau, agency or
other governmental instrumentality, nor to the best knowledge of Seller has any
such action, suit, proceeding, or claim been threatened or asserted.
     (g) Except as otherwise disclosed in Seller’s Materials, there are no
parties in possession by lease or license agreement of any portion of the
Property, other than Seller, as lessees, tenants at will or at sufferance,
trespassers or otherwise.

-8-



--------------------------------------------------------------------------------



 



     (h) Except as otherwise disclosed in Seller’s Materials and as set forth in
Schedule 10, there are no contracts, commitments, proffers, obligations, leases
or other agreements of any kind that relate to the Property.
     (i) To Seller’s knowledge, there is no pending condemnation or similar
proceeding affecting the Property, nor is there any such proceeding contemplated
by any governmental authority.
     (j) To Seller’s knowledge, except as otherwise disclosed in Seller’s
Materials and in Schedule 10, the Property complies with all applicable zoning,
use, environmental, flood control, planning, building, fire, health, traffic,
disabled persons or other laws, ordinances, regulations, statutes and rules
relating to the Property. To Seller’s knowledge, Seller has all certificates of
occupancy, permits and other governmental consents necessary to own and operate
the Property for its current use. Seller has not received nor is Seller aware of
any notification from any governmental authority requiring any work to be done
on the Property or advising of any condition (including, without limitation,
hazardous substances or wastes) that would render the Property unusable or
affect the usability of the Property or any part thereof for the Property’s
current use.
     (k) Seller is the sole legal fee owner of the Property, and is not holding
fee title as a nominee for any other person or entity. No person or entity has
any right of first refusal or option to acquire any interest in the Property or
any part thereof, and Seller has not sold or contracted to sell the Property or
any portion thereof or interest therein other than as set forth herein.
     (l) Seller is not a foreign person and is a “United States Person” as such
term is defined in Section 7701(a) (30) of the Internal Revenue Code of 1986, as
amended (the “Code”) and shall deliver to Buyer prior to the Closing an
affidavit evidencing such fact and such other documents as may be required under
the Code.
     (m) There are no covenants, conditions, restrictions, or contractual
obligations of Seller, except as disclosed in Seller’s Materials, the Title
Commitments, the Survey, or as otherwise disclosed to Buyer in writing prior to
the end of the Feasibility Period. No leasing commission payments or tenant
improvement allowances or other tenant inducements are due, or will be due,
pursuant to any agreement affecting the Property that will survive Closing,
other than pursuant to the Lease (as defined below).
     (n) To Seller’s knowledge, all books, records, leases, agreements and other
items delivered or made available to Buyer pursuant to Paragraph 3 above are
accurate and complete in all material respects.
     (o) Seller has not received any written notice from any governmental agency
having jurisdiction over the Property advising Seller that (i) the Property is
in violation of any Environmental Laws (as defined below) or (ii) there are
Hazardous Substances (as defined below) on, under or about the Property in a
manner or quantity that presently violates any

-9-



--------------------------------------------------------------------------------



 



Environmental Law. No underground storage tanks believed by Seller to contain or
be used for the storage of Hazardous Substances (as defined below) have been
removed from the Property by Seller. No underground storage tanks have been
placed on the Property by Seller. The term “Hazardous Substance” means any
hazardous or toxic substance, material or waste, pollutants or contaminants, as
defined, listed or regulated now by any federal, state or local law, ordinance,
code, regulation, rule, order or decree regulating, relating to or imposing
liability or standards of conduct concerning, any environmental conditions,
health or industrial hygiene (collectively, “Environmental Laws”), including
without limitation, (i) chlorinated solvents, (ii) petroleum products or
by-products, (iii) asbestos, (iv) polychlorinated biphenyls, and (v) anything
that would be a hazardous waste, material or substance, toxic substance or
pollutant, as defined under the federal Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. 9601 et. seq.;
Hazardous Materials Transportation Act, 49 U.S.C. 1801 et. seq.; Resource
Conservation and Recovery Act, 42 U.S.C. 6901 et. seq., the Clean Water Act, 42
U.S.C. 1251 et. seq., any applicable state or local environmental statute, and
the regulations promulgated thereunder.
     (p) Neither Seller, nor to Sellers’ actual knowledge without inquiry, any
of its respective partners, members, shareholders, owners, employees, officers,
directors, representatives or agents is a person or entity with whom U.S.
persons or entities are restricted from doing business under regulations of the
Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on the OFAC’s Specially Designated and Blocked Persons
List) or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action.
     (q) From the Effective Date of this Agreement to the Closing Date, Seller
will continue to operate and maintain the Property in the manner of a prudent
owner similarly situated, in the ordinary course of its business and in
compliance with all applicable laws. Seller shall maintain the condition of the
Property in at least the condition existing on the Effective Date of this
Agreement, ordinary wear, tear and casualty excepted. Seller will maintain in
effect all insurance in place as of the Effective Date.
     (r) From the Effective Date of this Agreement to the Closing Date, Seller
shall not sell, transfer or otherwise dispose of the Property, or any portion
thereof, nor enter into any leases, service contracts, trust deeds, mortgages,
restrictions, encumbrances, liens, licenses or other instruments or agreements
affecting the Property (or amendments to existing agreements) without the prior
written consent of the Buyer, which consent shall not be unreasonably withheld,
conditioned or delayed.
     All of the representations, warranties, and covenants of the Seller
contained in this Agreement or in any document delivered to Buyer pursuant to
the terms of this Agreement other than the Lease and other than those waived by
Buyer as allowed below (i) shall be true and correct in all material respects at
the Closing Date, just as though the same were made at such time, and (ii)
Buyer’s rights to enforce such representations, warranties and covenants shall
survive the Closing for a period of three hundred sixty (360) days (after which
time they will terminate and be of no further force or effect) and shall not be
merged into any documents

-10-



--------------------------------------------------------------------------------



 



delivered by Seller at Closing. The Seller shall inform Buyer immediately if
Seller learns that any of the foregoing representations and warranties is or
becomes untrue or misleading. The Buyer shall have the right to require the
Seller to execute a certificate at Closing confirming the accuracy of the
representations and warranties contained in this Agreement.
     Buyer agrees to inform Seller promptly in writing if it discovers that any
representation or warranty of Seller is inaccurate in any material respect, or
if it believes that Seller has failed to deliver to Buyer any document or
material which it is obligated to deliver hereunder.
     The representations and warranties set forth in this Paragraph 10 and
Paragraph 11, as updated by the certification to be delivered by Seller, shall
be for the benefit of Buyer and its respective successors and assigns. In the
event Buyer learns after Closing that any of the representations and warranties
set forth in this Paragraph 10 or Paragraph 11 below are not true and correct in
any material respect (other than those waived by Buyer as allowed below), and
sends written notice to Seller thereof prior to three hundred sixty (360) days
after Closing, Seller shall, as Buyer’s exclusive remedy, defend, indemnify and
hold harmless Buyer and its successors and assigns, from and against any and all
liabilities, losses, damages, costs, expenses (including without limitation
reasonable attorneys’ fees and expenses), causes of action, suits, claims,
demands or judgments should any representation or warranty set forth in this
Paragraph 10 and Paragraph 11 prove to have been untrue or inaccurate in any
material respect when made or when reaffirmed at Closing. No right of rescission
shall be available to Buyer or its successors and assigns if any representation
or warranty set forth in this Paragraph 10 and Paragraph 11 shall prove to have
been untrue or inaccurate in any material respect when made or reaffirmed.
     In the event that, prior to Closing, Buyer learns that any of the
representations or warranties or covenants set forth in this Paragraph 10 or in
Paragraph 11 below are not true and correct in any material respect, then Buyer,
at its option, may either: (a) terminate this Agreement by delivery of written
notice thereof to Seller and thereupon the Deposit and any interest thereon
shall be returned to Buyer and the parties hereto shall have no further rights
or obligations to one another hereunder, or (b) waive the breach of such
representations and warranties and proceed to Closing hereunder.
     Buyer represents and warrants to Seller that (i) Buyer has the power to
enter into this Agreement and to consummate the transaction contemplated herein
and the execution of this Agreement and, the consummation of the transaction
contemplated herein does not violate any agreement, contract, or other
instrument to which Buyer is a party or is bound, and (ii) Buyer is not a
“foreign” person within the meaning of Section 1445 of the Internal Revenue Code
of 1986.
     11. Environmental Representations and Warranties of Seller. Seller hereby
represents and warrants to Buyer that during the period of Seller’s ownership of
the Property, and to Seller’s best knowledge, except as set forth in Schedule 10
or as otherwise disclosed in Seller’s Materials, neither the Property nor any
portion thereof has been used for landfill, dumping or other waste disposal
activities or operation, storage of raw materials, products or wastes of a toxic
or hazardous nature, or for any other use which might give rise to the existence
of

-11-



--------------------------------------------------------------------------------



 



Hazardous Substances on the Property in violation of applicable Environmental
Laws, and to Seller’s best knowledge, no such Hazardous Substances presently
exist on the Property in violation of applicable Environmental Laws.
Notwithstanding anything contained herein to the contrary and in addition to any
of Buyer’s other remedies hereunder, the representations and warranties
contained in this paragraph shall survive Closing and the execution and delivery
of the Deed for a period of three hundred sixty (360) days after Closing (after
which time they will terminate and be of no further force or effect).
     12. Default. Default for the purpose of this Agreement shall mean any
failure by Seller or Buyer to fulfill all the terms, conditions and covenants
contained herein of which a party shall give another party written notice
specifying in reasonable detail the facts and circumstances surrounding and the
basis for such default, and the failure of the party receiving the notice to
cure the claimed default within five (5) days of such notice, or if such default
can not be cured within such five (5) day period, initiate a cure within five
(5) days and proceed diligently to cure within fifteen (15) days. However, it
shall not be an event of default for Buyer to exercise its rights to terminate
this Agreement as provided herein.
     13. Remedies. Upon Seller’s default which remains uncured following the
applicable cure period, Buyer’s sole remedies shall be to: (a) require specific
performance of Seller, (b) cancel this Agreement and obtain a prompt return of
the entire Deposit and any interest thereon, in which case this Agreement shall
be terminated and the parties released from all obligations hereunder, or
(c) waive such defaults and proceed to Closing. Upon Buyer’s default (not cured
within applicable cure periods), Seller’s sole remedies shall be to: (a) require
specific performance of Buyer, or (b) cancel this Agreement, after which both
parties shall be released from all obligations hereunder, and the portion of the
Deposit not previously delivered to Seller by Escrow Agent (plus interest
thereon) shall be delivered to Seller. Seller and Buyer agree that forfeiture of
the Deposit shall be liquidated damages and not a penalty, and that actual
damages resulting to Seller from Buyer’s breach of this Agreement would be
difficult or impossible to measure because of the uncertainties of the real
estate market and fluctuations of property values and differences with respect
thereto, and that the Deposit plus interest thereon is a reasonable estimate of
those damages.
     In the event either party disputes in writing the other party’s right to
the Deposit, the Escrow Agent shall have the right to file an interpleader
action to determine the rightful recipient.
     14. Parties Bound. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.
     15. Applicable Law. This Agreement shall be construed in accordance with
the laws of the State of Texas.
     16. Commission. Seller and Buyer each warrant to the other that they have
dealt with no agent or broker with respect to the transaction contemplated by
this Agreement except for The Staubach Company, whose commission shall be paid
by Seller in accordance with the terms and conditions of a separate agreement
signed as of the Effective Date. Otherwise, each of Seller and

-12-



--------------------------------------------------------------------------------



 



Buyer represent to the other that no other broker or other person is entitled to
any commission, charge or finder’s fee in connection with the transactions
contemplated by this Agreement. The parties hereto each agree to indemnify,
defend and hold harmless the other party against any loss, liability, damage,
cost, claim or expense, including interest, penalties and reasonable attorneys’
fees, that the other party shall incur or suffer by reason of a breach by the
indemnifying party of the representation and warranty set forth above.
     17. Conditions Precedent to Closing. The obligation of Buyer under this
Agreement to purchase the Property from Seller is subject to the satisfaction,
as of Closing, of each of the following conditions:
     (a) Seller represents and warrants to Buyer that Seller is not a “foreign
person” within the meaning of Section 1445 of the Internal Revenue Code of 1986,
and Seller furnishes Buyer an affidavit to this effect complying with the
provisions of Section 1445 of the Internal Revenue Code of 1986;
     (b) Each of the representations and warranties made by Seller in this
Agreement will be true and correct in all material respects on the Closing Date
as if made on and as of such date unless Buyer shall have notified Seller,
Seller shall have notified Buyer, or Buyer has learned of any inaccuracies in
any respect and Buyer has waived such inaccuracies;
     (c) Seller shall have complied with all of Seller’s covenants and
requirements in this Agreement to be performed by Seller;
     (d) Seller shall sign an office lease agreement initially covering
approximately 344,798 rentable square feet (and decreasing to approximately
250,000 rentable square feet as described in Paragraph 18 below) in form and
substance mutually agreed to by Buyer and Seller (the “Lease”) and which will
contain, among other mutually agreeable provisions, the following specific
terms:
          (i) the Premises shall initially include the mezzanine and floors 5,
6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, and 20; however, floors 15, 16, 17 and
20 shall be released from the Lease and delivered to Buyer as provided in the
Lease and in Paragraph 18 below;
          (ii) the lease term shall be seven (7) years commencing on the Closing
Date with one (1) three-year renewal at Seller’s option;
          (iii) the base rent shall be $24.00 (plus electricity costs) per
rentable square foot per year during years 1-3, and $26.00 (plus electricity
costs) per rentable square foot per year during years 4-7;
          (iv) the base rent for the three-year renewal term (if applicable)
shall be $28.00 (plus electricity costs) per rentable square foot per year;
          (v) Beginning in the second Lease Year, Seller (as Tenant) shall pay
its pro rata share of common area expenses and all insurance which exceed the
actual amount of such expenses with respect to operation of the Building during
the first Lease Year with a cap on

-13-



--------------------------------------------------------------------------------



 



controllable expenses (specifically excluding insurance and utilities, but with
the full definition of “controllable expenses” to be defined in the Lease) of no
more than a three percent (3%) increase per year thereafter;
          (vi) Beginning January 1, 2009, Seller (as Tenant) shall pay its pro
rata share of ad valorem real estate property taxes on the Land and Building
(specifically including any rebates or abatements for such year) which exceed
the ad valorem real estate property taxes assessed on the Land and Building for
calendar year 2008 (specifically including any rebates or abatements for 2008);
          (vii) the Premises will be leased to tenant in “as is” condition with
all furnishings (portions of which furnishings shall be conveyed to Buyer as set
out in Paragraph 18 below);
          (viii) Buyer (as Landlord) shall have the right to add or change
building signage and the name of the Building, at Buyer’s discretion;
          (ix) Seller shall notify Buyer at least six (6) months in advance if
it desires to exercise the renewal right set forth in (ii) above;
          (x) Seller and its employees, agents, guests and invitees shall have
the non-exclusive, unrestricted right to access and use the Building’s parking
garage and west employee surface parking areas for a number of spaces equal to
the ratio of the rentable square footage of the Premises (as same fluctuates
from time to time) to the total rentable square footage of the Building;
provided, however, (A) Buyer shall be allowed to reserve up to twenty
(20) parking spaces for its “motor” pool in an area to be mutually agreed upon
by Seller and Buyer in the Lease, and (B) the southeast surface visitor parking
lot shall remain open and available for the nonexclusive, unrestricted use of
Seller’s and Buyer’s guests, visitors and invitees;
          (xi) Seller shall have a one-time right to terminate the Lease
effective as of the end of the fifth Lease Year by delivering written notice to
Buyer at least six (6) months in advance and paying to Buyer a termination fee
equal to four (4) months of base rent for the space comprising the Premises as
of the end of the fifth Lease Year;
          (xii) Provided such space has not been leased, Seller shall have the
right, after 48 hours advance written notice, to utilize a specified portion of
the lobby of the Building for special events of up to 72 hours per event and up
to four (4) times per calendar year at no additional charge to Seller;
          (xiii) Buyer shall maintain, as a common area expense, the same level
of building and parking security as currently exists;
          (xiv) The Lease will include an exhibit of Building standard services
and operations to be provided by Buyer and included in common area expenses; and
          (xv) The Lease will contain customary subleasing and assignment
provisions, including the following provisions: (a) any excess Rent paid in
connection with a sublease shall be shared equally between Seller and Buyer; and
(b) upon 90 days prior written notice (the “Sublease Notice”), Seller may inform
Buyer of Seller’s desire to sublease a portion of the Premises and Buyer will
have the option, exercisable with 30 days after delivery of the Sublease Notice,
to recapture the portion of the Premises Seller desires to sublease. If Buyer
elects to recapture, Seller shall vacate the designated portion of the Premises
by the end of the 90 day notice period. If Buyer does not elect to recapture,
Seller shall have the right to sublease the Premises, subject to the provisions
of the Lease.

-14-



--------------------------------------------------------------------------------



 



The parties agree to use mutually good faith efforts to agree on the Lease prior
to the expiration of the Feasibility Period. In the event the parties have not
agreed on the Lease prior to the expiration of the Feasibility Period, then
notwithstanding anything to the contrary contained herein, Seller shall have the
right to terminate this Agreement by delivery of written notice to Buyer
delivered prior to the expiration of the Feasibility Period, in which event
Seller shall return to Buyer any portion of the Deposit previously received by
Seller (plus all interest accrued thereon or which would have accrued had such
sums remained in Escrow Agent’s interest bearing account), Escrow Agent shall
return the portion of the Deposit which was not previously received by Seller
(and all interest accrued thereon) to Buyer, and thereafter the parties shall
have no further rights or duties one to the other hereunder (except those that
expressly survive termination).
     (e) Delivery by Seller and Buyer, as the case may be, of the following at
Closing (all of which shall be duly executed and acknowledged where required):
          (i) The Deed conveying to Buyer good and indefeasible title in fee
simple absolute to the Property, free and clear of all liens, encumbrances,
conditions, easements, assignments, and restrictions, except for the Permitted
Exceptions;
          (ii) An affidavit by Seller confirming that Seller is not a foreign
person within the meaning of 26 U.S.C Section 1445 and the regulations issued
thereunder;
          (iii) A blanket conveyance, bill of sale, and assignment in the form
and substance of Exhibit E;
          (iv) An updated certificate in the form of Exhibit F executed by
Seller remaking and reaffirming all representations and warranties made by
Seller to Buyer in Paragraph 10, subject to Paragraph 17(b) above;
          (v) Originals within Seller’s possession of all Seller’s Materials;
and
          (vi) Any other instruments reasonably necessary to consummate this
Agreement, including, by way of example, closing statements, releases, owner’s
affidavits, tenant notification letters, evidence of the authority of the party
executing instruments on Seller’s behalf and any instruments required by the
Title Company under the Title Commitments.
The obligation of Seller under this Agreement is subject to Buyer paying the
Purchase Price, Buyer executing the Lease at Closing, Buyer complying with all
of Buyer’s covenants and requirements in the agreement to be performed by Buyer,
and Buyer executing any other instruments reasonably necessary to consummate
this Agreement, including, by way of example, closing statements, evidence of
the authority of the party executing instruments on Buyer’s behalf and any
instruments required by the Title Company.
     18. Possession. Possession of the Property shall be delivered to Buyer at
Closing. However, Seller shall continue to occupy a portion of the Property
pursuant to the terms of the

-15-



--------------------------------------------------------------------------------



 



Lease. Seller agrees to vacate and deliver to Buyer at Closing floors 18 and 19
of the Building. In addition, floor 20 and either floor 16 or 17, at Seller’s
option, shall be vacated and delivered to Buyer on or before 60 days after the
expiration of the Feasibility Period, at which time the furniture (as such term
is used in Recital (A)(ii) above) located on such floors as of the Effective
Date (which furniture shall be listed in the Furniture Inventory List) will be
transferred to Buyer by a bill of sale in the form attached hereto as Exhibit E
for no additional consideration. Further, within eighteen months after the
Closing Date, Seller shall vacate and deliver to Buyer, floor 15 and either
floor 16 or 17, whichever floor was not previously delivered to Buyer, at which
time the furniture (as such term is used in Recital (A)(ii) above) located on
such floors as of the Effective Date (which furniture shall be listed in the
Furniture Inventory List) will be transferred to Buyer by a bill of sale in the
form attached hereto as Exhibit E for no additional consideration. On or after
the fifth anniversary of the Closing Date, Buyer shall have the option, upon
12 months prior written notice given no later than the fourth anniversary of the
Closing Date, and payment to Seller (or, alternatively, a credit against the
next installments of Rent under the Lease) of a finish-out allowance equal to
five dollars ($5.00) per rentable square foot on the 14th floor, to require that
Seller vacate and deliver the 14th floor to Buyer, in which event the furniture
(as such term is used in Recital (A)(ii) above) located on such floor as of the
Effective Date will be transferred to Buyer by a bill of sale in the form
attached hereto as Exhibit E for no additional consideration. The Lease shall
reflect the foregoing schedule and provide that, effective upon the release of
each floor of the building to Buyer, the rent and other amounts payable under
the Lease shall be adjusted appropriately to reflect the reduction of the
Premises.
     19. Non-Merger. The provisions of Paragraphs 7, 10 and 11 of this Agreement
shall survive the Closing hereunder for a period of three hundred sixty
(360) days (as set forth herein) and the execution and delivery of the Deed and
shall not be merged therein.
     20. Total Agreement. This Agreement contains the full and final agreement
between the parties hereto with respect to the sale and purchase of the
Property. Buyer and Seller shall not be bound by any terms, conditions,
statements, warranties, or representations, oral or written, not contained
herein. No change or modification of this Agreement shall be valid unless the
same is in writing and is signed by the parties hereto. No waiver of any of the
provisions of this Agreement shall be valid unless the same is in writing and is
signed by the party against which it is sought to be enforced.
     21. Notices. All notices, demands, or other communications that may be
necessary or proper hereunder shall be in writing and shall be deemed to be
delivered: (i) when received, if delivered by hand or by nationally recognized
overnight courier service (costs prepaid), (ii) when transmitted, if sent by
facsimile, (iii) two (2) days following deposit of same in a U.S. Postal Service
receptacle, if sent by mail, postage prepaid, as registered or certified mail,
return receipt requested, addressed as follows. Any notices sent by email shall
also be sent by another method recognized above:

         
 
  Buyer:   Chesapeake Land Company, L.L.C.
 
      6100 N. Western
 
      Oklahoma City, OK 73118
 
      Attention: Chip Keating

-16-



--------------------------------------------------------------------------------



 



         
 
      Phone# (405) 879-8478
 
      Email: chip.keating@chk.com
 
      Fax # (405) 879-8307
 
       
 
  With a Copy To:   Jackson Walker L.L.P.
 
      301 Commerce Street, Suite 2400
 
      Fort Worth, Texas 76102
 
      Attention: Susan A. Halsey
 
      Phone# (817) 334-7203
 
      Email: shalsey@jw.com
 
      Fax # (405) 879-8307
 
       
 
  With a Courtesy Copy To:   The Staubach Company
 
      201 Main Street, Suite 1810
 
      Fort Worth, Texas 76102
 
      Phone# (817) 334-8105
 
      Email: todd.burnette@staubach.com
 
      Fax # (817) 334-8150
 
       
 
  Seller:   Pier 1 Services Company
 
      100 Pier 1 Place
 
      Fort Worth, TX 76102
 
      Attention: General Counsel
 
      Phone # (817) 252-7630
 
      Email: macarter@pier1.com
 
      Fax # (817) 252-7319
 
       
 
  With a Copy To:   J. Andrew Rogers
 
      Kelly Hart & Hallman LLP
 
      201 Main Street, Suite 2500
 
      Fort Worth, Texas 76102
 
      Phone# (817) 878-3546
 
      Email: andy.rogers@khh.com
 
      Fax # (817) 878-9242
 
       
 
  Escrow Agent:   Sendera Title Company
 
      6125 Interstate 20, Suite 118
 
      Fort Worth, TX 76132
 
      Attention: Nikki Jackson
 
      Fax # (817) 263-6279
 
      Phone # (817) 263-4445
 
       
 
  Title Agent:   Rattikin Title Company
 
      201 Main Street, Suite 800
 
      Fort Worth, TX 76102
 
      Attention: Larry Townsend

-17-



--------------------------------------------------------------------------------



 



         
 
      Phone# (817) 334-1324
 
      Fax # (817) 877-4237
 
      Email: ltownsend@rattikintitle.com

     Any party hereto may change its address for notice purposes hereunder by
delivering written notice thereof to the other parties in accordance with the
foregoing. Rejection or refusal to accept, or the inability to deliver because
of a changed address of which no notice was given shall not affect the validity
of notice given in accordance with this Paragraph 21.
     22. Assignment. Buyer may assign this Agreement in whole or in part to any
affiliate of Buyer without the consent of Seller, or to any other assignee with
the prior consent of Seller, which may be withheld in Seller’s sole discretion.
Any assignee shall expressly assume all of Buyer’s obligations hereunder;
provided, however, that any such assignment shall not release Buyer of its
duties and obligations hereunder. As used herein, “affiliate” shall mean any
person or entity controlling, controlled by or under common control with Buyer.
     23. Risk of Loss. If any fire, earthquake, windstorm or other casualty
occurs and materially affects all or any portion of the Property for its current
use as an office complex on or after the date of this Agreement and prior to the
Closing, Buyer may elect, by written notice to Seller, to terminate this
Agreement and the escrow created pursuant hereto and be relieved of its
obligation to purchase the Property. If Buyer makes such election, the Deposit
(including all interest earned thereon or which would have been earned thereon)
and other sums delivered to Escrow Agent or Seller by Buyer promptly shall be
returned to Buyer and neither Buyer nor Seller shall have any further liability
to the other and shall be relieved of all obligations hereunder (except for the
indemnity contained in Paragraph 3). If Buyer fails to make such election within
five (5) business days of such event, this Agreement shall continue in effect,
the Purchase Price shall be reduced by the amount of loss or damage occasioned
by such casualty not covered by insurance (including any deductible), and Seller
shall, at or prior to the Closing Date, assign to Buyer Seller’s entire right,
title and interest in and to all insurance claims and proceeds to which Seller
may be entitled in connection with such casualty, in which case Buyer shall have
the right at all times to participate in all negotiations and other dealings
with the insurance carrier providing such coverage and to approve or disapprove
any proposed settlement in respect to such matter. However, if Seller’s
mortgagee requires that the insurance proceeds be applied to the payment of the
mortgage debt and Seller does not have the right under its loan agreement to
require that such proceeds be made available for the repair or reconstruction of
the Property, then upon receipt of notice thereof from Seller, Buyer shall have
the right to terminate this Agreement and the escrow created pursuant hereto and
be relieved of its obligation to purchase the Property. In such event, the
Deposit (including all interest earned thereon or which would have been earned
thereon) and other sums delivered to Escrow Agent or Seller by Buyer promptly
shall be returned to Buyer and neither Buyer nor Seller shall have any further
liability one to the other and shall be relieved of all obligations hereunder
(except for the indemnity contained in Paragraph 3). Seller shall promptly
notify Buyer in writing of any such casualty respecting the Property. Seller
shall retain all risk of loss until Closing.
     24. Condemnation. Seller agrees to give Buyer prompt notice of any actual
or threatened taking of all or any portion of the Property by condemnation or
eminent domain prior

-18-



--------------------------------------------------------------------------------



 



to the Closing Date hereunder. In the event that prior to Closing hereunder
there shall occur a taking by condemnation or eminent domain of all or any
portion of the Property which would materially and adversely affect use of the
Property as an office building, or a proposed conveyance to a condemning
authority in lieu of condemnation for such portion or the whole, then Buyer, at
its option, may either (i) terminate this Agreement by delivery of written
notice thereof to Seller, and thereupon the Deposit shall be returned to Buyer
and the parties hereto shall have no further rights or obligations hereunder
(except for the indemnity in Paragraph 3 above), or (ii) proceed to Closing
hereunder, in which event Seller shall assign to Buyer at Closing all interest
of Seller in and to any condemnation proceeds that may be payable to Seller on
account of such condemnation and thereupon Buyer shall control all negotiations
and proceedings undertaken with the condemning authority with respect to the
Property. Buyer shall receive a credit at Closing in the amount of any
condemnation proceeds paid to Seller with respect to the Property prior to the
Closing Date.
     25. Headings. The paragraph headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
     26. Weekends and Holidays. Any date specified in this Agreement for the
performance of an obligation or expiration of a time period which is a Saturday,
Sunday or a legal holiday shall be extended to the first regular business day
after such date which is not a Saturday, Sunday or a legal holiday.
     27. Counterpart Originals. This Agreement may be executed in multiple
original counterparts, each of which shall be an original, but all of which
shall constitute one and the same Agreement.
     28. Litigation. In the event that any party is required to resort to
litigation to enforce its rights under this Agreement, Seller and Buyer agree
that any judgment awarded to the prevailing party may include all litigation
expenses of the substantially prevailing party, including (without limitation)
reasonable attorneys’ fees and court costs. The provisions of this Paragraph
shall survive the Closing hereunder and the execution and delivery of the Deed
and shall not be merged therein.
     29. Confidentiality. In addition to the terms of a letter agreement
executed between the parties dated February 27, 2008, during the term of this
Agreement, neither Seller nor Buyer shall divulge or communicate any of the
particular terms of this Agreement or the existence of this Agreement or any
matters related to this transaction (including the information in the Seller’s
Materials and Studies) to any third party without the written consent of the
other party; provided, however, such restriction shall not apply (a) to Seller’s
and Buyer’s (and their respective parents and subsidiaries) directors, officers,
partners, employees, legal counsel, accountants, engineers, architects,
financial advisors, lenders (and their legal counsel and consultants), financial
sources and similar professionals or consultants to the extent that Seller or
Buyer, as applicable, deems it necessary or appropriate in connection with the
transaction contemplated hereunder (and Seller or Buyer, as applicable, shall
inform each of the foregoing parties of its obligations under this
Paragraph 29), (b) to the extent otherwise required by law or regulation, or
(c) to information that is or becomes generally available to the public other
than as

-19-



--------------------------------------------------------------------------------



 



a result of disclosure by one of the parties hereto. Any consent requested
pursuant to this Paragraph 29 shall not be unreasonably withheld, conditioned or
delayed by the other party. Notwithstanding the terms of the letter agreement
and this Paragraph, the parties agree that mutually approved press releases
shall be distributed simultaneously by each party on a weekday to be agreed upon
by Seller and Buyer, which day shall coincide with Seller’s 8-K filing.
     30. Time. Time is of the essence in the execution and performance of this
Agreement.
     31. AS-IS Condition. Except as specifically set forth in Paragraphs 10 and
11 above, Buyer expressly acknowledges that the Property is being sold and
accepted AS-IS, WHERE-IS, and Seller makes no representations or warranties with
respect to the physical condition or any other aspect of the Property,
including, without limitation, (i) the structural integrity of any improvements
on the Property, (ii) the manner, construction, condition, and state of repair
or lack of repair of any of such improvements, (iii) the conformity of the
improvements to any plans or specifications for the Property, including but not
limited to any plans and specifications that may have been or which may be
provided to Buyer, (iv) the conformity of the Property to past, current or
future applicable zoning or building code requirements or the compliance with
any other laws, rules, ordinances, or regulations of any government or other
body, (v) the financial earning capacity or history or expense history of the
operation of the Property, (vi) the nature and extent of any right-of-way,
lease, possession, lien, encumbrance, license, reservation, condition, or
otherwise, (vii) the existence of soil instability, past soil repairs, soil
additions or conditions of soil fill, susceptibility to landslides, sufficiency
of undershoring, sufficiency of drainage, (viii) whether the Property is located
wholly or partially in a flood plain or a flood hazard boundary or similar area,
(ix) the existence or non-existence of asbestos, underground or above ground
storage tanks, hazardous waste or other toxic or hazardous materials of any kind
or any other environmental condition or whether the Property is in compliance
with applicable laws, rules and regulations, (x) the Property’s investment
potential or resale at any future date, at a profit or otherwise, (xi) any tax
consequences of ownership of the Property or (xii) any other matter whatsoever
affecting the stability, integrity, other condition or status of the land or any
buildings or improvements situated on all or part of the Property (collectively,
the “Property Conditions”), and EXCEPT FOR THE WARRANTIES CONTAINED IN
PARAGRAPHS 10 AND 11 AND IN THE DEED AND OTHER DOCUMENTS EXECUTED AT CLOSING,
BUYER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY AND ALL ACTUAL OR
POTENTIAL RIGHTS BUYER MIGHT HAVE BY VIRTUE OF ANY APPLICABLE STATE, FEDERAL OR
LOCAL LAW, RULE OR REGULATION REGARDING ANY FORM OF WARRANTY, EXPRESS OR IMPLIED
OR ARISING BY OPERATION OF LAW, INCLUDING, BUT IN NO WAY LIMITED TO ANY WARRANTY
OF CONDITION, HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
RELATING TO THE PROPERTY, THE IMPROVEMENTS OR THE PROPERTY CONDITIONS, SUCH
WAIVER BEING ABSOLUTE, COMPLETE, TOTAL AND UNLIMITED IN ANY WAY. BUYER
ACKNOWLEDGES THAT IT IS RELYING ON ITS OWN INVESTIGATION OF THE PROPERTY IN
DECIDING WHETHER OR NOT TO PURCHASE THE PROPERTY AND NOT ON ANY REPRESENTATION
OR WARRANTY FROM SELLER, EXCEPT

-20-



--------------------------------------------------------------------------------



 



THOSE CONTAINED IN PARAGRAPHS 10 AND 11 AND IN THE DEED AND OTHER DOCUMENTS
EXECUTED AT CLOSING.
     32. Exhibits. The following exhibits are attached hereto and incorporated
herein:
Exhibit A — Legal Description
Exhibit B — Schedule B of Seller’s Title Policy
Exhibit C — Form of Special Warranty Deed
Exhibit D — Intentionally Deleted
Exhibit E — Blanket Conveyance, Bill of Sale and Assignment
Exhibit F — Updated Certificate
Schedule 10 — List of Litigation and Obligations
[Remainder of page left blank intentionally.]

-21-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the later of the dates set forth below, which date shall be
inserted on page 1 of this Agreement.

                          BUYER:        
 
                        CHESAPEAKE LAND COMPANY, L.L.C.,
an Oklahoma limited liability company
 
                   
 
  By:                                           Henry J. Hood, Senior Vice
President –         Land and Legal & General Counsel
 
                   
 
  Date:                                  
 
                        SELLER:        
 
                        PIER 1 SERVICES COMPANY,             a Delaware
statutory trust        
 
                        By:   Pier 1 Holdings, Inc.,
a Delaware corporation,
its managing trustee
 
                   
 
      By:            
 
         
 
Alex Smith, President and CEO      
 
                   
 
  Date:                                  

-22-



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description
All of Lot 1 Block 1 PIER 1 ADDITION, an Addition to the City of Fort Worth,
Tarrant County, Texas, according to plat recorded in Cabinet A, Slide 10398,
Deed Records of Tarrant County, Texas.

A-i 



--------------------------------------------------------------------------------



 



EXHIBIT B
Schedule B of Seller’s Title Policy

B-i 



--------------------------------------------------------------------------------



 



SCHEDULE B

File Number: 05-12755   Policy Number: 7210043-36145

EXCEPTIONS FROM COVERAGE
This policy does not insure against loss or damage (and the Company will not pay
costs, attorney’s fees or expenses) that arise by reason of the terms and
conditions of the leases or easements insured, if any, shown in Schedule A and
the following matters:

1.   The following restrictive covenants of record itemized below (the Company
must either insert specific recording data or delete this exception):      
Covenants as recorded in Cabinet A, Slide 10398, Deed Records of Tarrant County,
Texas, but omitting any covenant or restriction based on race, color, religion,
sex, handicap, familial status or national origin unless and only to the extent
that said covenant (a) is exempt under Chapter 42, Section 3607 of the United
States Code or (b) related to handicap but does not discriminate against
handicapped persons.   2.   Any discrepancies, conflicts, or shortages in area
or boundary lines, or any encroachments or protrusions, or any overlapping of
improvements.   3.   Homestead or community property or survivorship rights, if
any, of any spouse of any insured.   4.   Any titles or rights asserted by
anyone, including but not limited to, persons, the public, corporations,
governments or other entities.

  a.   to tidelands, or lands comprising the shores or beds of navigable or
perennial rivers and streams, lakes, bays, gulfs or oceans, or     b.   to lands
beyond the line of the harbor or bulkhead lines as established or changed by any
government, or     c.   to filled-in lands, or artificial islands, or     d.  
to statutory water rights, including riparian rights, or     e.   to the area
extending from the line of mean low tide to the line of vegetation, or the right
of access to that area or easement along and across that area.

5.   Standby fees, taxes, and assessments by any taxing authority for the year
2006, and subsequent years; and subsequent taxes and assessments by any taxing
authority for prior years due to change in land usage or ownership, but not
those taxes or assessments for prior years because of an exemption granted to a
previous owner of the property under Section 11.13, Texas Tax Code, or because
of improvements not assessed for a previous tax year.   6.   The following
matters and all terms of the documents creating or offering evidence of the
matters (The Company must insert matters or delete this exception.):

  a.   The following easements as shown by plat recorded in Cabinet A, Slide
10398, Deed Records of Tarrant County, Texas:         A variable width drainage
and utilities easement across the Northeast property corner         A fifty foot
(50') wide drainage easement across the Northeast portion of the property      
  A variable width sanitary sewer easement along the Northeast side(s) of the
property         A thirty foot (30') wide sanitary sewer easement across the
Northwest portion of the property

B-ii 



--------------------------------------------------------------------------------



 



SCHEDULE B
(Continued)

File Number: 05-12755   Policy Number: 7210043-36145

A variable width flood plain easement across the Westerly portion of the
property
A twenty-five foot (25') wide sanitary sewer easement off the South property
line
A variable width flowage easement across the Southwest corner of the property
A ten foot (10'), changing to fifteen foot (15'), electric easement off the
South property line
Easement for flood control granted to Tarrant County Water Control Improvement
District No. One, recorded in Volume 2928. Page 430, Deed Records of Tarrant
County, Texas, refiled in Volume 3137, Page 565, Deed Records of Tarrant County,
Texas
Easement for flood control granted to Tarrant County Water Control Improvement
District No. One, recorded in Volume 3746, Page 655, Deed Records of Tarrant
County, Texas.
Easement for permanent sanitary sewer granted to the City of Fort Worth,
recorded in Volume 14167, Page 28, Deed Records of Tarrant County, Texas

B-iii 



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Special Warranty Deed

         
STATE OF TEXAS
  §    
 
  §   KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF TARRANT
  §    

     THAT PIER 1 SERVICES COMPANY, a Delaware statutory trust (“Grantor”), for
and in consideration of the sum of Ten and No/100 Dollars cash and other good
and valuable consideration paid in hand, the receipt and sufficiency of which is
hereby acknowledged, by                     , (the “Grantee”), whose address is
                     [insert address], HAS GRANTED, BARGAINED, SOLD and
CONVEYED, and by these presents DOES GRANT, BARGAIN, SELL and CONVEY unto
Grantee that certain land situated in Tarrant County, Texas, and described on
Exhibit “A” which is attached hereto and incorporated herein by reference for
all purposes, together with all buildings, structures, fixtures and improvements
located thereon and all of Grantor’s right, title and interest in and to all
highways, streets, roads, easements, strips, gores or rights of way and to all
sanitary sewer or other utility capacity and to all appurtenances to such
property or in anywise appertaining thereto (said land, real property, rights,
improvements and appurtenances being herein together referred to as the
“Property”).
     This conveyance and the warranties of title herein are expressly made
subject only to the liens, encumbrances, easements and other exceptions set
forth on Exhibit “B” attached hereto and incorporated herein by this reference
for all purposes to the extent the same are valid and subsisting and affect the
Property (the “Encumbrances”).
     TO HAVE AND TO HOLD the Property unto Grantee, and Grantee’s successors and
assigns forever, and Grantor does hereby bind Grantor, and Grantor’s successors,
to WARRANT and FOREVER DEFEND, all and singular the Property unto Grantee and
Grantee’s successors and assigns, against every person whomsoever lawfully
claiming or to claim the same or any part thereof, by, through, or under
Grantor, but not otherwise, but subject to the Encumbrances.
     Ad valorem taxes have been paid through the year 2007, and ad valorem taxes
for the year 2008 have been prorated and assumed by Grantee.

C-i 



--------------------------------------------------------------------------------



 



     EXECUTED effective as of this                      day of
                    , 2008.

                      GRANTOR:    
 
                    PIER 1 SERVICES COMPANY,         a Delaware statutory trusty
   
 
                    By:   Pier 1 Holdings, Inc.,             a Delaware
corporation,             its managing trustee    
 
               
 
      By:        
 
      Name:  
 
   
 
      Title:  
 
   
 
         
 
   

         
STATE OF TEXAS
  §    
 
  §    
COUNTY OF TARRANT
  §    

     This instrument was acknowledged before me on                     , 2008,
by                     ,                      of Pier 1 Holdings, Inc., a
Delaware corporation, Managing Trustee of Pier 1 Services Company, a Delaware
statutory trust, on behalf of said corporation and statutory trust.
                                                                                
Notary Public, State of Texas
My Commission expires:                                        

C-ii 



--------------------------------------------------------------------------------



 



EXHIBIT D
Intentionally Deleted

D-i 



--------------------------------------------------------------------------------



 



EXHIBIT E
Blanket Conveyance, Bill of Sale and Assignment

         
STATE OF TEXAS
  §    
 
  §   KNOW ALL MEN BY THESE PRESENTS THAT:
COUNTY OF TARRANT
  §    

     By a Special Warranty Deed (“Deed”) of even date herewith, PIER 1 SERVICES
COMPANY, a Delaware statutory trust (“Assignor”), conveyed to
                    , a                      (“Assignee”), the property (“Real
Property”) described on Exhibit A attached hereto and made a part hereof for all
purposes, together with all improvements located thereon.
     It is the desire of Assignor hereby to assign, transfer and convey to
Assignee certain fixtures, fittings, appliances, apparatus, equipment,
machinery, contract rights, guarantees, architectural drawings, plans and
specifications, contracts, licenses, permits, registrations and warranties
relating to the ownership, construction, or occupancy of the Real Property or
the improvements, or both, but not including trade names, service marks,
copyrights, trademarks, patents, other intellectual property, trade secrets,
phone numbers and the like which are associated with the business generally
known as “Pier 1” or “Pier 1 Imports”, excluding, however, any personal property
owned by employees of the business generally known as “Pier 1” or “Pier 1
Imports” (such properties and assets being hereinafter collectively referred to
as the “Assigned Properties”).
     NOW, THEREFORE, in consideration of the receipt of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, in hand paid by Assignee to
Assignor, the receipt and sufficiency of which are hereby acknowledged and
confessed by Assignor, Assignor does hereby ASSIGN, TRANSFER, SET OVER, CONVEY
and DELIVER to Assignee and Assignee’s successors, legal representatives and
assigns, all of Assignor’s right, title and interest, if any, in and to the
Assigned Properties, including, without limitation, the following:

  (i)   all fixtures and attached or affixed equipment situated in, on, or about
and used in connection with the operation of the Property (“Fixtures”);     (ii)
  to the extent assignable, maintenance agreements, construction agreements,
service agreements, contractors’ bonds, warranties, guaranties, rights of use,
licenses, permits, contracts and other intangible rights held by the Assignor
pertaining to the buildings, improvements, Fixtures, and/or other properties
comprising the Real Property;     (iii)   all master keys and master security
cards to the Real Property in Assignor’s possession;     (iv)   the furniture
and equipment listed on Exhibit B attached hereto; and

E-i 



--------------------------------------------------------------------------------



 



  (v)   all furniture and equipment located on the Terrance Floor of the
building (i.e., the cafeteria, kitchen and fitness room) as described in the
Real Estate Purchase Agreement between the parties dated March ___, 2008.

     TO HAVE AND TO HOLD the Assigned Properties unto Assignee and Assignee’s
successors, legal representatives and assigns, forever, and Assignor does hereby
bind Assignor and Assignor’s successors, legal representatives and assigns, to
WARRANT and FOREVER DEFEND, all and singular, title to the Assigned Properties
unto Assignee and Assignee’s successors, legal representatives and assigns,
against every person whomsoever lawfully claiming or to claim the same or any
part thereof, when the claim is by, through or under Assignor, but not
otherwise.
     This Blanket Conveyance, Bill of Sale and Assignment and the provisions
herein contained will be binding upon and inure to the benefit of the Assignee
and the Assignor and their respective successors and assigns.
     EXECUTED the                      day of                     , 2008.

                      ASSIGNOR:    
 
                    PIER 1 SERVICES COMPANY,         a Delaware statutory trust
   
 
                    By:   Pier 1 Holdings, Inc.,             a Delaware
corporation,             its managing trustee    
 
               
 
      By:        
 
      Name:  
 
   
 
      Title:  
 
   
 
         
 
   

E-ii 



--------------------------------------------------------------------------------



 



EXHIBIT F
Form of Updated Certificate
SELLER’S CERTIFICATION OF
REPRESENTATIONS AND WARRANTIES
     THIS SELLER’S CERTIFICATION OF REPRESENTATION AND WARRANTIES (this
“Certificate”) is made as of                     , 2008, by PIER 1 SERVICES
COMPANY, a Delaware statutory trust (“Seller”).
RECITALS
     A. Pursuant to the terms of that certain Real Estate Purchase Agreement
dated as of the                      day of                     , 2008 (the
“Agreement”), Seller agreed to sell to                      (“Buyer”) that
certain real property located at 100 Pier 1 Place (the “Property”), all as more
particularly described in the Agreement. Initially capitalized terms not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Agreement; and
     B. The Agreement requires, inter alia, that, as a condition precedent to
Buyer’s obligations under the Agreement, Seller shall execute and deliver this
Certificate at Closing.
CERTIFICATION
     NOW, THEREFORE, in consideration of the foregoing recitals, the purchase
and sale of the Property and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Seller hereby certifies as
follows:
     1. The foregoing recitals are true and incorporated into this Certificate
the same as though re-stated herein in full.
     2. Seller hereby re-states, acknowledges and confirms the continuing
validity as of the date hereof and the enforceability and reasonableness of and
right of Buyer to rely upon each and all of Seller’s representations and
warranties as contained in Paragraphs 10 and 11 of the Agreement, none of which
has been modified, amended, qualified, limited, restricted, withdrawn, revoked,
canceled, or in any other way made ineffective or inapplicable, except as
otherwise stated in Paragraphs 10 and 11 of the Agreement or except as Buyer has
notified Seller, or Seller has notified Buyer, or Buyer has learned of any
inaccuracies in any respect and Buyer has waived such inaccuracies.
[SIGNATURE ON FOLLOWING PAGE]

F-i 



--------------------------------------------------------------------------------



 



     EXECUTED AND DELIVERED as of the date first stated above.

                      SELLER:    
 
                    PIER 1 SERVICES COMPANY,         a Delaware statutory trust
   
 
                    By:   Pier 1 Holdings, Inc.,             a Delaware
corporation,             its managing trustee    
 
               
 
      By:        
 
      Name:  
 
   
 
      Title:  
 
   
 
         
 
   

F-ii 



--------------------------------------------------------------------------------



 



SCHEDULE 10
List of Litigation and Obligations
Pier 1 Imports Services Company v. Tarrant Appraisal District (2006)

     
Court:
  Tarrant County District Court, TX  
Date Filed:
  8/29/06  
Description:
  Pier 1 challenged the appraised value the Tarrant Appraisal District
(TAD) placed on the Pier 1 corporate headquarters property for the 2006 tax
year.  TAD conducted a hearing on 07/05/06 and failed to reduce the appraised
value of the property.   
Status:
  8/31/06, Complaint served. 10/05/06, Defendant has filed an Answer. On
02/26/08, the parties agreed to settle this lawsuit at an agreed value of
$65,623,260 for the 2006 tax year. An Agreed Judgment is being prepared for the
parties’ signatures. As a part of the settlement of this lawsuit and the 2007
TAD lawsuit below, the parties have signed a stipulation of agreed value of
$66,092,936 for the 2008 tax year. The parties will sign a settlement and waiver
for the agreed 2008 value.  
Attorney:
  Kelley B. Hill
 
  Pennington Hill, L.L.P.
 
  1010 Mustang Drive, Suite 101
 
  Grapevine, TX 76051
 
  (817) 488-3600 / Fax (817) 488-4545

Pier 1 Imports Services Company v. Tarrant Appraisal District (2007)

     
Court:
  County District Court, TX
 
Date Filed:
  9/4/07  
Description:
  Pier 1 challenged the appraised value the Tarrant Appraisal District
(TAD) placed on the Pier 1 corporate headquarters property for the 2007 tax
year.  TAD conducted a hearing on 07/11/07 and failed to reduce the appraised
value of the property.   
Status:
  9/4/07, lawsuit was filed. 10/9/07, Received copy of original Answer by TAD. 
On 02/26/08, the parties agreed to settle this lawsuit at an agreed value of
$65,623,260 for the 2007 tax year. An Agreed Judgment is being prepared for the
parties’ signatures. As part of the settlement of this lawsuit and the 2006 TAD
lawsuit above, the parties have signed a stipulation of agreed value of
$66,092,936 for the 2008 tax year. The parties will sign a settlement and waiver
for the agreed 2008 value.

F-i 



--------------------------------------------------------------------------------



 



     
Attorney:
  Kelley B. Hill
 
  Pennington Hill, L.L.P.
 
  1010 Mustang Drive, Suite 101
 
  Grapevine, TX 76051
 
  (817) 488-3600 / Fax (817) 488-4545

In addition to the above matters, Buyer acknowledges that Seller has disclosed
to Buyer the following:

  •   The Property may become part of the Trinity River Vision Project or
variations of that project.     •   The Property is within the boundaries of the
Fort Worth Public Improvement District No. 1 and Tarrant County Water Control
Improvement District No. 1 and is subject to the authority of those districts as
they may exist from time to time.     •   The whole or a portion of the Property
may lie within one or more floodplains of the Trinity River.     •   The whole
or a portion of the Property may lie within an abandoned oxbow of the Trinity
River and the subsurface of the Property consist of fill materials placed there
by the Army Corp of Engineers during construction of the Trinity River levies
and associated river channel work after the floods of the mid 20th century.    
•   One or more underground storage tanks have been removed from the property by
Seller and its predecessor in interest.     •   The Property has one or more
subsurface sumps and pumps to handle subsurface water.     •   The Property is
encumbered by Deed of Trust, Security Agreement, and Assignment of Rents dated
May 31, 2007, from Pier 1 Services Company to James C. Chadwick, Trustee,
securing the payment of one note of even date therewith in the original
principal sum of $2,000,000.00, payable to Bank of America, N.A., said Deed of
Trust filed for record under Clerk’s File No. D207188261, Deed Records of
Tarrant County, Texas. This Deed of Trust will be released at closing.

F-ii 